            Redacted
             Case 20-51078-tnw                      Doc 185-2 Filed 03/31/21 Entered 03/31/21 17:32:11                                             Desc
                                                   Exhibit BRedacted
                                                             - Prepetition Litigation Page 1 of 4
 Debtor 1      Bernard V. Tew                                        DS Exhibit B - Prepetition Litigation                          20-51078
 Debtor 2      Andrea B. Tew                                                                               Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Stephanie Campbell                                        11/13/19 - $400                  $539.00                 $0.00     11/13/19 for our satellite tv
                                                                 4/13/20 - $139                                                     bill
                                                                                                                                    4/13/20 reimbursement for
                                                                                                                                    needlepoint items

       Vincent Tew                                               8/14/19 - $300                 $1,680.00                 $0.00
                                                                 8/30/19 - $50
                                                                 12/30/19 - $300
                                                                 6/21/20 - $1,030
                                                                 (sold hay)

       Lainie Tew                                                                               $1,417.00                 $0.00     These are not payments on
                                                                                                                                    a debt - she is in college,
                                                                                                                                    and we would give her
                                                                                                                                    money for gas, food, etc.


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Central Bank & Trust Co. v. Tew et                        collection                 Woodford Circuit Court                     Pending
       al                                                                                                                              On appeal
       19-CI-00236
                                                                                                                                       Concluded


       Wilmington Savings Fund Society                           foreclosure                Woodford Circuit Court                     Pending
       v. Tew et al.                                                                                                                   On appeal
       19-CI-00234
                                                                                                                                       Concluded




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Redacted
             Case 20-51078-tnw                      Doc 185-2 Filed 03/31/21 Entered 03/31/21 17:32:11                                             Desc
                                                   Exhibit B - Prepetition Litigation Page 2 of 4
 Debtor 1      Bernard V. Tew
 Debtor 2      Andrea B. Tew                                                                               Case number (if known)   20-51078

       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09434-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09439-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09489-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v Tew et al                                                                     United States District Court               Pending
       1:18-cv-09490-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09491-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09494-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09497-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al                                                                    United States District Court               Pending
       1:18-cv-09498-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al.                                                                   United States District Court               Pending
       1:18-cv-09507-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al.                                                                   United States District Court               Pending
       1:18-cv-09511-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al.                                                                   United States District Court               Pending
       1:18-cv-09515-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Redacted
             Case 20-51078-tnw                      Doc 185-2 Filed 03/31/21 Entered 03/31/21 17:32:11                                             Desc
                                                   Exhibit B - Prepetition Litigation Page 3 of 4
 Debtor 1      Bernard V. Tew
 Debtor 2      Andrea B. Tew                                                                               Case number (if known)   20-51078

       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       SKAT v. Tew et al.                                                                   United States District Court               Pending
       1:18-cv-09549-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Tew et al.                                                                   United States District Court               Pending
       1:18-cv-09552-LAK                                                                    Southern District of New                   On appeal
                                                                                            York
                                                                                                                                       Concluded


       SKAT v. Bluegrass Investment Mgt                                                     AntiFraud Unit SK3                         Pending
       401k                                                                                 Danish Customs and Tax                     On appeal
       XX-XXXXXXX                                                                           Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Autoparts Group Trust                                                        AntiFraud Unit SK3                         Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                     On appeal
                                                                                            Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Bluegrass Retirement                                                         AntiFraud Unit SK3                         Pending
       Group Trust                                                                          Danish Customs and Tax                     On appeal
       XX-XXXXXXX                                                                           Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Castings Group Trust                                                         AntiFraud Unit SK3                         Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                     On appeal
                                                                                            Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Central Technologies                                                         AntiFraud Unit SK3                         Pending
       Group Trust                                                                          Danish Customs and Tax                     On appeal
       XX-XXXXXXX                                                                           Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Industrial Group Trust                                                       AntiFraud Unit SK3                         Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                     On appeal
                                                                                            Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v MSJJ Group Trust                                                              AntiFraud Unit SK3                         Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                     On appeal
                                                                                            Administration Co
                                                                                                                                       Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Redacted
             Case 20-51078-tnw                      Doc 185-2 Filed 03/31/21 Entered 03/31/21 17:32:11                                              Desc
                                                   Exhibit B - Prepetition Litigation Page 4 of 4
 Debtor 1      Bernard V. Tew
 Debtor 2      Andrea B. Tew                                                                               Case number (if known)    20-51078

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       SKAT v. SV Holdings 401k                                                             AntiFraud Unit SK3                          Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                      On appeal
                                                                                            Administration Co
                                                                                                                                        Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Tew Enterprises 401k                                                         AntiFraud Unit SK3                          Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                      On appeal
                                                                                            Administration Co
                                                                                                                                        Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       SKAT v. Tew LP 401k                                                                  AntiFraud Unit SK3                          Pending
       XX-XXXXXXX                                                                           Danish Customs and Tax                      On appeal
                                                                                            Administration Co
                                                                                                                                        Concluded
                                                                                            KRATBJERG 236
                                                                                            DK-3480 Fredenborg #45
                                                                                            72 22 18 18

       Department Stores National Bank                           collection                 Commonwealth of                             Pending
       v. Andrea Tew                                                                        Kentucky                                    On appeal
       20-CI-00140                                                                          Woodford Circuit Court                      Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
